352 S.W.3d 423 (2011)
Daniel W. FOSTER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96661.
Missouri Court of Appeals, Eastern District, Division Two.
November 8, 2011.
*424 Daniel W. Foster, Charleston, MO, pro se.
Chris Koster, Atty. Gen., Dora A. Fichter, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Daniel Foster appeals the motion court's denial of his motion for post-conviction DNA testing under Section 547.035 RSMo. We have reviewed the parties' briefs and the record on appeal. No error of law appears. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 84.16(b)(5).